Exhibit 10.8

May 1, 2013

Mr. Joseph Passarello

 

 

 

 

Dear Joe:

This letter (this “Agreement and Release”), upon your signature, confirms the
entire agreement between Serena Software, Inc. (“Serena”) and you regarding the
terms of your separation from employment with Serena.

1)    You and Serena hereby agree that your employment, and any and all
appointments that you hold with Serena or its subsidiary, whether as a director,
officer, employee, agent or otherwise, are terminated as of May 1, 2013 (the
“Separation Date”). Effective as of the Separation Date, you shall have no
authority to act on behalf of Serena and its subsidiaries, and shall not hold
yourself out as having such authority or otherwise act in an officer or other
decision making capacity. Regardless of whether you sign this Agreement and
Release, Serena will do the following:

a.    Pay you all earned salary and accrued vacation (adjusted for any vacation
days taken by you but not reflected in Serena’s payroll records) through the
Separation Date.

b.    Continue your medical, dental and vision benefits through May 31, 2013 in
accordance with the terms of Serena’s group health coverage benefit plans. You
will have the option to continue your medical, dental and vision benefits under
the Consolidated Budget Omnibus Reconciliation Act of 1985, as amended
(“COBRA”). COBRA continuation forms will be sent to you by our third-party
administrator.

c.    Discontinue your insurance coverage for life, accidental death &
dismemberment, and disability coverage and your participation in all of Serena’s
other benefit plans and programs effective upon the Separation Date. However,
you will have the option of converting your life insurance to a private plan.
Serena’s Human Resources Department will provide you with life insurance
conversion forms and instructions.

2)    Subject to your execution, delivery and non-revocation of this Agreement
and Release (including with respect to the General Release granted herein)
pursuant to Section 18 below and subject to the continued effectiveness of this
Agreement and Release:

a.    Serena will pay you, as severance pay, a lump sum amount equal to $78,750,
which represents an amount equal to 25% of your annual base salary, on the first
most practicable payroll date to occur after the Release Effective Date (as
defined below). The foregoing severance payment will be less applicable payroll
taxes and tax withholdings and made in accordance with Serena’s usual and
customary payroll practices.



--------------------------------------------------------------------------------

Joe Passarello

May 1, 2013

b.    Subject to (i) your timely election of continuation coverage under COBRA,
(ii) your continued co-payment of premiums in the same amount as you paid
immediately prior to termination, and (iii) your continued observation and
performance of your ongoing obligations to Serena and its affiliates under
Sections 8 through 10 below, you will be provided, at Serena’s expense, with
continued participation (to the extent permitted under applicable law and the
terms of such plan) for you and your then-eligible dependents in Serena’s group
health plan in which you (and they) were participating upon the Separation Date
for up to a five-month period commencing on June 1, 2013. You agree to
immediately notify Serena of the date that you become covered under another
group health plan, and your COBRA continuation under Serena’s group health
benefit plans will be terminated as of such date.

3)    On behalf of yourself, your agents and assigns, in consideration for
Serena’s obligations under Section 2 of this Agreement and Release, you hereby
waive and release any and all claims, whether known or unknown, that you have
against Serena and its predecessors, subsidiaries, affiliates and related
entities and their respective officers, directors, shareholders, agents,
attorneys, employees, successors, or assigns, arising from or out of your
employment with and/or the termination of your employment with Serena. These
claims include, but are not limited to, claims arising under: Title VII of the
Civil Rights Act of 1964, as amended; The Employee Retirement Income Security
Act of 1974, as amended; The Americans with Disabilities Act of 1990, as
amended; The Age Discrimination in Employment Act of 1967, as amended (“ADEA”);
The Workers Adjustment and Retraining Notification Act, as amended; The
California Fair Employment and Housing Act, as amended; The California Family
Rights Act, as amended; any other federal, state or local discrimination,
harassment, civil or human rights law or any other local, state or federal law,
regulation or ordinance; any public policy, contract, tort, or common law; any
Serena compensation or benefit plan under which you were eligible, except as
expressly provided herein; any stock options granted to you during your
employment with Serena, except as expressly provided herein; and any claim for
costs, fees, or other expenses including attorneys’ fees incurred by you in
connection with such matters. Nothing herein is intended to release any claim
that is unwaivable by law or governmental regulation, or any obligation of
Serena under this Agreement and Release.

4)    You also acknowledge that there may exist claims or facts in addition to
or different from those which are now known or believed by you to exist and
agree that it is your intention to fully settle and release such claims, whether
known or unknown, that may exist as of the time you sign this Agreement and
Release. You therefore waive your rights under Section 1542 of the Civil Code of
California, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

 

Page 2 of 8



--------------------------------------------------------------------------------

Joe Passarello

May 1, 2013

You acknowledge that you have read this Agreement and Release, including the
waiver of California Civil Code Section 1542, and understand you may later
discover facts different from or in addition to those known or now believed to
be true with respect to the matters released or described in this Agreement and
Release. You agree that the release and agreements contained in this Agreement
and Release shall be and will remain effective in all respects notwithstanding
any later discovery of any such different or additional facts.

5)    You affirm that you have been paid and have received all leave (paid and
unpaid), compensation, salary, wages, bonuses, commissions and/or benefits to
which you may be entitled and that no other leave (paid or unpaid),
compensation, salary, wages, bonuses, commissions and any benefits are due to
you, except as provided in this Agreement and Release. Serena will reimburse you
for reasonable and customary business expenses incurred prior to the Separation
Date pursuant to the terms of Serena’s Business Expense Policy, provided that
you submit a completed expense reimbursement form and supporting documentation
no later than fifteen (15) days following the Separation Date. You further
affirm that you have no known workplace injuries or occupational diseases, other
than any injuries or diseases that have been previously reported.

6)    You agree that all stock options granted to you under the 2006 Stock
Option Plan, as amended (the “2006 Plan”) that vested on or prior to the
Separation Date will remain exercisable until August 1, 2013, on which date such
options will automatically terminate and will not be exercisable in accordance
with the terms of the 2006 Plan. You acknowledge that all stock options granted
to you under the 2006 Plan that have not vested on or prior to the Separation
Date and all restricted stock units granted to you under the 2006 Plan will be
cancelled as of the Separation Date in accordance with the terms of the
respective stock option and restricted stock unit agreements. A schedule of all
outstanding stock options granted to you under the 2006 Plan that are vested as
of your Separation Date is set forth on Exhibit A attached hereto.

7)    You agree that you will return to Serena on or before the Separation Date
all Serena property within your possession, custody or control, including any
equipment (including, without limitation, your cellular phone, PDA, laptop
computer and other equipment) and any confidential and proprietary information
(including, without limitation, customer lists, customer licensing and support
information, sales and forecast information, operating plan and budget
information, employee lists and organizational charts, board presentations,
etc.), whether in hardcopy or electronic form; and keys and access badges.
Notwithstanding the preceding to the contrary, you may retain the cellular phone
and Dell Latitude Laptop that were issued to you by Serena, provided that you
delete all Confidential Information from these devices. If the cellular service
for your cell phone is provided under a corporate account maintained by Serena,
your cellular service will be terminated within five (5) business days following
your Separation Date.

8)    To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement and Release will you pursue, or cause or knowingly
permit the prosecution, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative

 

Page 3 of 8



--------------------------------------------------------------------------------

Joe Passarello

May 1, 2013

 

agency, or any other tribunal, any charge, claim or action of any kind, nature
and character whatsoever, known or unknown, which you may now have, have ever
had, or may in the future have against Serena and/or any officer, director,
employee, agent or shareholder of Serena, which is based in whole or in part on
any claim covered under Section 3 of this Agreement and Release. Nothing in this
Section 8 shall preclude you from (i) enforcing this Agreement and Release or
exercising any rights that you may have that have not been waived under the
terms of this Agreement and Release; (ii) initiating or causing to be initiated
on your behalf any complaint, charge, claim or proceeding against Serena before
any local, state or federal agency, court or other body challenging the validity
of the waiver of your claims under ADEA contained in Section 3 (but no other
portion of such waiver); or (iii) initiating or participating in (but not
benefiting from) an investigation or proceeding conducted by the Equal
Employment Opportunity Commission with respect to ADEA.

9)    You agree to continue to abide by the terms of the Agreement Regarding
Confidential Information and Assignment of Inventions between you and Serena
(“Confidentiality Agreement”), including, without limitation, your obligations
regarding Confidential Information under Article I and your obligations
regarding Inventions under Article II, but excluding your obligations regarding
non-competition and non-solicitation under Article III. The foregoing terms of
your Confidentiality Agreement are incorporated herein, and all defined terms
used in this Section 9 shall have the same meanings as set forth in the
Confidentiality Agreement.

10)    You agree to refrain from making any adverse, derogatory or disparaging
statements or comments, either as fact or opinion, about Serena and its
subsidiaries, affiliates and related entities; management; practices;
operations; performance; products; past or present directors, officers,
employees or shareholders; and any similar information concerning Serena. In
addition, you agree to refrain from any tortious interference with contracts,
relationships and prospective economic advantage of Serena. You agree that any
breach of this covenant would irreparably injure Serena, and Serena shall have
the right to obtain an injunction against you from a court of competent
jurisdiction restraining you from any further breach of this covenant. Nothing
in this Section 10 shall prohibit you from providing truthful information in
response to a subpoena or other legal process, provided that you provide Serena
with prompt prior written notice of the required disclosure and an opportunity
to seek a protective order or other appropriate remedy.

11)    In consideration for the payment of an amount equal to $78,750, which
represents an amount equal to 25% of your annual base salary, over a period of
six (6) months (the “Restrictive Covenant Payment”), payable in equal
installments on a semi-monthly basis in accordance with Serena’s usual and
customary payroll practices and less applicable payroll taxes and tax
withholdings, you hereby agree that, during the six (6) month period following
the Separation Date, you will not (i) perform any function or service, whether
as a director, officer, employee, consultant, agent, advisor or otherwise, for
any entity that is a Competing Business and (ii) whether on your own behalf or
on behalf of or in conjunction with any other person, directly or indirectly,
hire any person who is an employee of Serena and its subsidiaries. The
Restrictive Covenant Payment shall commence on the first payroll date to occur
after the Release Effective Date. In the event that Serena determines that you
have

 

Page 4 of 8



--------------------------------------------------------------------------------

Joe Passarello

May 1, 2013

 

breached this Section 11, Serena shall immediately cease and permanently
discontinue any further installments of the Restrictive Covenant Payment. As
used herein, a “Competing Business” is any entity (or division or business unit
of an entity) that is substantially in the business of developing, marketing,
selling or providing software (whether on premises or software-as-a-service) or
services for application lifecycle management or IT service management,
including, without limitation, ASG Software Solutions, BMC Software, CA
Technologies, Compuware, IBM’s Rational and Tivoli software divisions,
Hewlett-Packard’s software division, MicroFocus, Electric Cloud and ServiceNow.

12)    Except with regard to Sections 8 through 10 above, you agree that any
dispute applicable to this Agreement and Release shall be submitted to and
resolved through binding arbitration pursuant to the terms of the Binding
Arbitration Agreement between you and Serena.

13)    This Agreement and Release sets forth the entire agreement between the
parties hereto, and fully supersedes any prior agreements or understandings
between the parties, except the Confidentiality Agreement, the Binding
Arbitration Agreement and any benefit plans applicable to COBRA continuation.
Notwithstanding the preceding to the contrary, Article III of your
Confidentiality Agreement is hereby terminated. This Agreement and Release shall
terminate and fully extinguish any and all rights that you may have under the
Employment Agreement. You acknowledge that you have not relied on any
representations, promises, or agreements of any kind made to you in connection
with your decision to accept this Agreement and Release, except for those set
forth in this Agreement and Release.

14)    This Agreement and Release shall be governed and conformed in accordance
with the laws of the state of California without regard to its conflict of laws
provisions.

15)    This Agreement and Release may not be modified, altered or changed except
upon express written consent of both Serena and you wherein specific reference
is made to this Agreement and Release.

16)    Should any of the provisions of this Agreement and Release be determined
to be invalid by a court, arbitrator, or government agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein. Specifically, should a court,
arbitrator, or agency conclude that a particular claim may not be released or a
restrictive covenant may not be enforced as a matter of law, it is the intention
of the parties that the general release, the waiver of unknown claims, and the
covenant not to sue shall otherwise remain effective to release any and all
other claims covered thereby.

17)    You have up to twenty-one (21) days from the date of your receipt of this
letter to accept the terms of this Agreement and Release, although you may
accept it at any time within those twenty-one (21) days. You are advised to
consult an attorney about whether or not to sign this Agreement and Release.

 

Page 5 of 8



--------------------------------------------------------------------------------

Joe Passarello

May 1, 2013

 

18)    To accept this Agreement and Release, please sign and date this letter
and return it to me no later than the twenty-one (21) day period referred to in
Section 17 above. Once you do so, you will have an additional seven (7) days in
which to revoke your acceptance. To revoke, you must deliver to me a written
statement of revocation no later than seven (7) days after you execute this
Agreement and Release. If you do not submit your revocation to me, then the
eighth (8th) day after your execution of this Agreement and Release will be the
“Release Effective Date” of this Agreement and Release. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in the state in which
you were employed at the time of your last day of employment, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday. If you revoke this Agreement and Release,
you will have no right or entitlement to any of the payments or benefits
described in this Agreement and Release (except as described in Section 1). You
will not be entitled to receive any of the payments or benefits provided in any
Section of this Agreement and Release, other than Section 1, until the
occurrence of the Release Effective Date. You hereby acknowledge and agree that
you have been provided with a copy of this Agreement and Release on or prior to
the Separation Date and understand that this Agreement and Release must become
effective prior to the expiration of the acceptance and revocation periods
described above in order for you to be entitled to the severance payments and
benefits described in Section 2.

19)    This Agreement and Release may be executed by one or more of the parties
hereto on any number of separate counterparts and all such counterparts shall be
deemed to be one and the same instrument. Each party hereto confirms that any
facsimile or PDF copy of such party’s executed counterpart of this Agreement and
Release (or its signature page thereof) shall be deemed to be an executed
original thereof.

 

Page 6 of 8



--------------------------------------------------------------------------------

Joe Passarello

May 1, 2013

 

I wish you success in your future and professional endeavors.

Sincerely,

/s/ Edward Malysz

Edward Malysz

Senior Vice President, General Counsel

Acknowledgement and Acceptance:

By signing this Agreement and Release, I acknowledge that I have been advised to
review this Agreement and Release with an attorney before signing it, and have
had the opportunity to review this Agreement and Release with an attorney of my
choice, or have done or voluntarily chosen not to do so; that I have read and
fully understand the terms of the Agreement and Release; and that I hereby
voluntarily agree to them.

Dated: May 1, 2013                     Signed: /s/ Joseph Passarello

*        *        *

 

Page 7 of 8



--------------------------------------------------------------------------------

Exhibit A

Schedule of Vested Stock Options as of the Separation Date

 

Grant Date

   Plan    Type    Exercise
Price    Vested and
Exercisable as of the
Separation Date

5/30/2012

   2006    Time Options    $3.72    91,665

Note: All vested stock options granted under the 2006 Stock Incentive Plan will
remain exercisable for a period of three (3) months following the Separation
Date; thereafter, the stock options will automatically terminate.

 